Title: To George Washington from Colonel Timothy Danielson, 31 July 1775
From: Danielson, Timothy
To: Washington, George



Roxbury Camp [Mass.] 31 July 1775

“General Thomas has made known to your Petitioner That he has your Excellencys Order, to turn out from Quarters Capt. Ball and Company belonging to your Petitioners Regiment . . . in Order to accommodate One Mr Waters with a convenient House of Entertainment. . . . That the said Ball should be ousted of his Tenement he agreed with The Landlord for, to gratify a Dram Seller, when Thire are a Redundancy in This Camp (and your Excellency will indulge Me to say, in general are The Pest of The Army) grieves your Petitioner to his Heart.” He requests that the order be repealed.
